DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Nolan on June 1, 2021.
The application has been amended as follows: 
	There are two instances of claim 18 in the claims that were filed May 10, 2019.
	As a result, the second instance of claim 18, along with claims 19-20, are hereby renumbered as claims 19-21, respectively, as indicated below.
[[18.]] 19. The interferometric FOG of claim 17, wherein the optical fiber has a radial pitch of at most 150 micrometers between turns in a given layer of the optical fiber in the fiber coil, and has an axial pitch of at most 140 micrometers between layers of the optical fiber in the fiber coil.
[[19.]] 20. The interferometric FOG of claim 17, wherein the fiber coil comprises a top surface and a bottom surface opposite the top surface, the bottom surface being coupled to the flange, wherein a distance between the top surface and an opposing interior surface of the magnetic shield is at least 0.1 inches.
[[20.]] 21. The interferometric FOG of claim 17, wherein the fiber coil has an optical fiber density of greater than or equal to approximately 28,000 optical fibers per square inch of cross-sectional area of the fiber coil.
Allowable Subject Matter
Claims 1-21 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, and 17, these claims remain allowed for the reasons given in the previous Office action of record mailed May 28, 2021, in combination with the rest of the limitations of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 1, 2021